DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 07/12/2022 have been entered. Claims 1, 5, and 7-10 remain pending in the application. 

 Applicants arguments, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 04/15/2022, have been withdrawn. However, upon further consideration new ground(s) of objection have been raised (see below). 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2-6 under 35 U.S.C. 112(d) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 04/15/2022 has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-6 under 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 04/15/2022 has been withdrawn. However, upon further consideration new ground(s) of rejection have been raised (See below). 

Response to Arguments

Applicants arguments, with respect to the specification objections have fully considered but are not persuasive. 
In the non-final office action, mailed 04/15/2022, the examiner objected to the specification because it did not include paragraph numbers. In the filed response, the applicant neither argued that paragraph numbers were not necessary nor filed a replacement specification with paragraph numbers. 
Because the objection to the specification was not addressed, the objection is maintained. 

Applicant's arguments, with respect to 35 U.S.C 101 filed 07/12/2022 have been fully considered but they are not persuasive. 
As an initial matter, the examiner notes that the previous rejection given to claims 1-6 under 35 U.S.C. 101 for being directed to non-statutory subject matter is withdrawn. 
However, the rejection under 35 U.S.C. 101 for abstract idea is maintained. 
Applicant argues that the amended claim language integrates the recited abstract idea into a practical application (e.g. Step 2A Prong 2). 
Specifically, the applicant argues: 
Amended claim 1 as a whole integrates into a practical application. Specifically, the additional elements recite a specific solution of accurately diagnosing a cause of a system abnormality. Under Step 2A Prong Two of 2019 PEG, a claim is not directed to a judicial exception "if the claim as a whole 'integrates the recited judicial exception into a practical application of that exception."' October 2019 Update: Subject Matter Eligibility (October PEG Update). Here, amended claim 1 as a whole integrates into a practical application of accurately diagnosing a cause of a system abnormality. Thus, claim 1 is not directed to a judicial exception (abstract idea).
The examiner respectfully disagrees. 
First, other than generally reciting the phrase “additional elements”, the applicant has not pointed to any of the elements of claim 1 that either 1) are considered additional elements 2) integrate the abstract idea into a practical application. 
That is, first, it is unclear what element of claim 1 the applicant is alleging integrates the recited abstract idea into a practical application. 
Next, upon further consideration, at least claim 1 does NOT recite any additional elements that integrate the recited abstract idea into a practical application. The examiner refers to the maintained rejection under 35 U.S.C. 101 below for more details. 

	
Specification
The disclosure is objected to because of the following informalities: 
  The specification as a whole is missing paragraph numbers. 37 C.F.R 1.52(b)(6) recites that “the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]).” The examiner highly suggests that the applicant number the paragraphs in accordance with 37 C.F.R 1.52(b) (6) of the specification so that it is easier to navigate and reference. 
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 7-10 are objected to because of the following informalities: 
Claims 1, 5, and 7-10 show multiple equations. The picture, screenshot, or formula quality is poor such that some of the variables cannot be easily determined. 
The examiner suggests amending the claims such that all equations and all variables within the equations are easily discernable. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 5, and 7-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis of Claim 1: 
Revised Step 2A: Does the claim recite an abstract idea (Step 2A prong 1)? And, does the claim recite any additional elements that integrate the abstract idea into a practical application (Step 2A Prong 2)? 
Yes, Claim 1 recites an abstract idea and No, Claim 1 does NOT recite any additional element that integrate the abstract idea into a practical application. 
Specifically, the claim recite(s) the following limitations: 
determining probability importance measurements corresponding to X-type variables, wherein the X-type variables are associated with a plurality of possible causes of the system abnormality, and wherein the probability importance measurements corresponding to the X-type variables are determined based on [the claimed equations]… wherein pi(v)represents a probability importance measurement corresponding to a variable Xi indexed by i among the X-type variables in a y-th step of state detection, mi(y) represents a number of states of the X variable in the y-th step, X represents the variable X in a state g, SG(v) represents possible values of g in the y-th step, k represents a possible cause of the system abnormality, Sek(v) represents possible values of k in the y-th step, cok, represents a danger degree of a k possible cause in an abnormal state j, Sk, represents possible values of the abnormal state j, and E(y) represents evidence comprising already known states of the X-type variables in the y-th step
This limitation is considered part of the abstract idea. Specifically, under Step 2A Prong 1, determining probability importance measurements using the claimed equations is nothing more than a mathematical concept. 
This limitation does not appear to have any additional elements that must be further considered. 
detecting states of a subset of the X-type variables according to the probability importance measurements to obtain state evidence of the subset of the X-type variables
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, the functionality of “detecting states…according to the probability importance measurements” is considered, under BRI, both a mental process and a mathematical concept. For example, using a simple evaluation, judgement, or observation of the values obtained by using the equations (e.g. probability importance measurements), a human could write down or otherwise remember those values for a subset of variables.
This limitation does not appear to contain any additional elements. 
constructing a plurality of subgraphs corresponding to the plurality of possible causes of the system abnormality
The limitation is considered part of the abstract idea. Under step 2A Prong 1, the functionality encompassed by the claim language is a mental process. That is, given a list of possible causes, a human could draw, with a pencil and a piece of paper, a graph showing how each possible cause has a relationship to system abnormality. 
This limitation does not appear to contain any additional elements. 
generating a final Dynamic Uncertain Causality Graph (DUCG) by combining the plurality of subgraphs and fusing the same variables in different subgraphs among the plurality of subgraphs, wherein the final DUCG comprises the X-type variables, a type of logic gate configured to represent a combination of evidence with direct influences on a probability of each possible cause, and a type of reversal logic gate configured to represent a logic relationship between each state of a cause variable and a state combination of multiple consequence variables
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, generating a final DUCG by combining and fusing the plurality of subgraphs is a mental process. That is, for example, given at least two “sub-graphs” (e.g. a plurality of), a human could draw (e.g. generate) a “combined” DUCG based on the variables contained within each subgraph. Combining and fusing variables in such a way is nothing more than a simple judgement (e.g. are these variables the same) and evaluation (e.g. draw a graph where the same variables are represented by the same node). Regarding the logic gates; these are considered mathematical concepts. That is, each of the claimed logic gates are merely claiming a mathematical relationship. 
This limitation does not appear to contain any additional elements. 
and determining a cause of the system abnormality based on the state evidence of the subset of the X-type variables and the final DUCG so as to take corrective measures to make the system back to normal.
This limitation is considered part of the abstract idea. In particular, under Step 2A Prong 1, determining a cause base on the state evidence and the final DUCG is nothing more than a mathematical concept. That is, based on received values (e.g. state evidence), the instant invention simply applies mathematical equations (e.g. final DUCG) to determine a cause (e.g. some value that meets some criterion). 
The examiner notes that the phrase “…so as to take corrective measures to make the system back to normal…” is considered an additional element. However, under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). However, this is considered insignificant application because it is simply applying the determined cause. 
The examiner further clarifies that this limitation does NOT require that the corrective measures be taken, only that, due to the determined cause, such measures can be taken.  

Step 2B: Does the claim recite any additional elements that amount to significantly more than the judicial exception? 
No, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception. 
Above, the examiner identified the following additional elements: 
“…so as to take corrective measure to make the system back to normal…”
Similarly, to the above, this additional element does NOT amount to significant more than the judicial exception because it is considered insignificant application (MPEP 2106.05(g)). That is, the claim language does NOT require that such corrective measures be taken; merely a cause is determined, and because of that determined cause, actions could be taken. 

Conclusion: Because Claim 1 recites an abstract idea and the identified additional elements do not integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 1 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 


Analysis of Claim 5:
	Claim 5 appears to be dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. 
	Merely for sake of brevity, the examiner notes that Claim 5 contains several mathematical equations and steps that calculate values for certain variables. Because Claim 5 recites the mere application of mathematical equations used to calculate values, Claim 5 recites a mathematical concept and therefore is considered part of the abstract idea.
 
Conclusion: Because Claim 5 recites the abstract idea of Claim 1 and itself recites an abstract idea and, because Claim 5 does not appear to contain any additional elements that must be further considered, Claim 5 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Claims 7-10 recite similar language to that of claims 1 and 5. Therefore, Claims 7-10 are rejected under 35 U.S.C. 101 for similar grounds as described above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 7-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As amended, at least representative claim 1 recites at least two equations. The variables of these equations are explained as follows:
	wherein pi(v)represents a probability importance measurement corresponding to a variable Xi indexed by i among the X-type variables in a y-th step of state detection, mi(y) represents a number of states of the X variable in the y-th step, Xig represents the variable Xi in a state g, SiG(y) represents possible values of g in the y-th step, k represents a possible cause of the system abnormality, Sek(v) represents possible values of k in the y-th step, cok, represents a danger degree of a k possible cause in an abnormal state j, Sk, represents possible values of the abnormal state j, and E(y) represents evidence comprising already known states of the X-type variables in the y-th step
	The above explanation of these variables does not appear to have support. In particular, as explained above, these variables appear to be part of the claimed equations. However, the specification only appears to only describe the claimed equations using the original claim language. And this description within the specification does not provide meanings or definitions of each of the variables. 
	Therefore, because each of the variable meanings were and are not present within the specification, the explanation of those variables is without support and thus a rejection under 112(a) is appropriate. 
	Representative Claim 1 further recites, at least in part: 
detecting states of a subset of the X-type variables according to the probability importance measurements to obtain state evidence of the subset of the X-type variables.
The above claim language does not appear to have support within the as-filed specification. 
	Specifically, the claim recites “…a subset of the X-type variables…” However, the term “subset” does not appear within the as-filed specification and neither the claim language nor the specification provides at least implicit description of the term “subset” such that a person of skill in the art would clearly infer that states of “…a subset of the X-type variables…” are detecting in manner claimed. 
	Because the specification does not provide a clear and concise description of the claim language, a rejection under 112(a) is appropriate. 
	Representative Claim 1 further recites, at least in part: 
constructing a plurality of subgraphs corresponding to the plurality of possible causes of the system abnormality
The above claim language does not appear to have support within the as-filed specification. 
	Specifically, it appears that the applicant is relying upon at least Rule 12 (Pg. 5 of the as-filed specification) and Pg. 20. 
	First, Rule 12 recites: 	
“By assuming that only one B-type variable exist while the other do not exist, the simplified DUCG graph can be divided as a group of sub-DUCGs within each cantaining [sic] only one B-type variable. The sub-DUCGs can be simplified according to the simplification rules again. After these simplifications, the sub-DUCG whose B-type or BX-type variable has no descendent abnormal evidence is eliminated. The abnormal states of the B-type and BX-type variables in the remnant sub-DUCGs make up the possible hypothesis space SH which may lead to system abnormality…”  
	The above disclosure does NOT support the amended claim language because it does not provide that a “plurality of subgraphs” are constructed. At best, the above disclosure merely appears to provide that some “simplified DUCG graph can be divided as a group of sub-DUCGs”. 
	Pg. 20 of the as-filed specification recites, at least in part: 
	“For each disease, a corresponding subgraph is constructed, where a subgraph is part of the DUCG of nasal obstruction. As examples, two subgraphs of the 25 subgraphs are as shown in FIGs. 19 and 20 respectively, in which the methods included in [Original] claims 1-5 are used.”
	The above disclosure does NOT support the amended claim language for several reasons. First, the construction of a “corresponding subgraph” appears to only be supported for the exemplary embodiment of “nasal obstruction” which each subgraph constructed corresponds to a disease. This does not support the embodiment claimed (e.g. states and possible causes of system abnormality). 
	Next, the specification does not appear to describe in such a clear and concise manner HOW each subgraph is constructed; merely that they are constructed. A person of skill in the art would not understand by the disclosure of the as-filed specification how subgraphs are constructed; merely that they are. 
	For at least the above two reasons, at least representative Claim 1 does not have support and sufficient written description and therefore a rejection under 112(a) is appropriate. 
	Representative Claim 1 recites
“…and determining a cause of the system abnormality based on the state evidence of the subset of the X-type variables and the final DUCG so as to take corrective measures to make the system back to normal.”
	At least the above claim language does not appear to have support and/or sufficient written description within the as-filed specification. 
	In particular, the phrase “so as to take corrective measures to make the system back to normal” is only found once within the as-filed specification. Pg. 6 of the as-filed specification recites:
	“…According to             
                
                    
                        h
                    
                    
                        k
                        j
                    
                    
                        s
                    
                
            
        , people can know the possible causes and their ranks of system abnormality, so as to take corrective measures to make the system back to normal as soon as possible…” 
	This portion appears to describe some unclaimed value             
                
                    
                        h
                    
                    
                        k
                        j
                    
                    
                        s
                    
                
            
         that “people” can know the possible causes and their ranks. This value, some how leads to taking corrective measures. 
	However, this description (and by extension, the claim language) appears to only describe a result. MPEP 2161.01(I) recites, at least in part: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficient describe how the function is performed or the result is achieved…[i]n other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail to that one of ordinary skill in the art would understand how the inventor intended the function to be performed…” 
	From the above portion of the MPEP, the issues can be seen. Specifically, while a desired result is claimed (e.g. so as to take corrective measures to make the system back to normal), the steps or procedure taken to perform that function are sufficient described. That is, the specification appears to missing description from the output of determination of the cause to HOW that determined cause is used, informs, or otherwise takes corrective actions. 
	Because the specification fails to describe how the cause is used “…so as to take corrective measures to make the system back to normal”, a rejection under 112(a) for lack of written description and support is appropriate. 
	The examiner notes that Claim 5 depends on Claim 1 and therefore is rejected under 112(a) due, at least in part, to its dependency on rejected claim 1. 
	Additionally, claims 7 and Claim 9 appear to recite claim language similar to that of representative Claim 1 and therefore are rejected under similar grounds as described above. Similarly, claims 8 and 10 depend on rejected claims 7 and 9 respectively and therefore are similarly rejected due, at least at in part, to their dependency on a rejected claim. 
	
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Representative Claim 1 recites “…wherein the final DUCG comprises the X-type variables, a type of logic gate configured to represent a combination of evidence with direct influences on a probability of each possible cause…” 
The phrase “a probability of each possible cause” appears to be indefinite. Specifically, in the first “determining” limitation, two equations are given where “pi(y) represents a probability importance measurement corresponding to a variable Xi…” 
From this claim language, it is unclear if the “a probability of each possible cause” is different from the “pi(y)” value calculated in the determining limitation. 

Representative Claim 1 recites, at least in part: 
“wherein the final DUCG comprises the X-type variables…and a type of reversal logic gate configured to represent a logic relationship between each state of a cause variable and a state combination of multiple consequence variables…” 
The above claim language is indefinite. Specifically, it is unclear what “a cause variable” refers to. 
In the first “Determining” limitation, X-type variables are claimed and described as “…wherein the X-type variables are associated with a plurality of possible causes of the system abnormality…” 
Then, in the claim language at issue, the claim states the final DUCG comprises the X-type variables and “…each state of a cause variable…” It is unclear if “a cause variable” is the same as or different from the “X-type variable”. 

Representative Claim 1 recites in the preamble “…diagnosing a cause of a system abnormality…” 
Then, in the last limitation (“determining”), claim 1 recites: 
“determining a cause of the system abnormality…”
It is unclear if “a cause” refers to the “a cause of a system abnormality…” as claimed in the preamble. 
The examiner suggests amending at least representative claim 1 to instead recite “determining the cause of the system abnormality”. 

Representative Claim 1 recites 
“…and determining a cause of the system abnormality based on the state evidence of the subset of the X-type variables and the final DUCG so as to take corrective measures to make the system back to normal.”
At least the emphasized portion of this limitation is indefinite. 
First, it is unclear what the applicant intends “normal” to encompass (e.g. it is a relative term). 
Second, the phrase “…so as to take corrective measures…” is indefinite. Specifically, it is unclear what the applicant intends this phrase to encompass or how it relates to the rest of the claim language. That is, it appears that the output of this limitation is some cause (e.g. presumably from calculating the output of the DUCG). However, if this is the case, it is unclear how this determined cause “takes corrective measures” or otherwise is used to take corrective measures. 
Because the examiner cannot determine the metes and bounds of the claim language, a rejection under 112(b) is appropriate. 

Representative Claim 5 appears to recite an equation for determining a weighting coefficient. The claimed equation includes the following “….(expression that the bigger eyg, the smaller the value is)…” 
Then, when describing the variables, the claim recites “…and eyg represents a degree of a decreased probability of the possible cause because of the second set of evidence…”
At least the above claim language is indefinite for several reasons. 
First, the variable “eyg” does not appear to actually be used in the claimed equation. As best understood, the whole equation of claim 5 appears to be the expression that the bigger eyg is, the smaller the value is. In other words, eyg does not appear to be part of the calculation. 
In a similar vein, it is unclear if the “….(expression that the bigger eyg, the smaller the value is)…” part of the equation of Claim 5 is describing the equation or is part of the equation. In either case, it is unclear what this phrase accomplishes and what the applicant intends such a phrase to encompass. 
Second, within the parenthetical the claim element of “the value” lacks antecedent basis. That is, it is unclear what “the value” refers to. 
The examiner notes that Claim 5 depends on Claim 1 and therefore is rejected under 112(b) due, at least in part, to its dependency on rejected claim 1. 
Further, Claims 8 and 10 recite similar claim language to that of Claim 5 and therefore are similarly rejected under similar grounds as claim 5. 
	Additionally, claims 7 and Claim 9 appear to recite claim language similar to that of representative Claim 1 and therefore are rejected under similar grounds as described above. Similarly, claims 8 and 10 depend on rejected claims 7 and 9 respectively and therefore are similarly rejected due, at least at in part, to their dependency on a rejected claim. 

Allowable Subject Matter
Claims 1, 5, and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), 112(b), and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
More specifically, in the non-final rejection (mailed 04/15/2022), the examiner indicated that the subject matter of Claim 6, now incorporated into at least independent claims 1, 7, and 9, was allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126